Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-16-2006

In Re: James Riley
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4004




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"In Re: James Riley " (2006). 2006 Decisions. Paper 186.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/186


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HLD-6 (October 2006)                                           NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 06-4004
                                   ________________

                               IN RE: JAMES RILEY,
                                           Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                 United States District Court for the District of Delaware
                           (Related to Civ. No. 06-cv-00001)

                       ____________________________________
                        Submitted Under Rule 21, Fed. R. App. P.
                                   October 13, 2006

           Before: SCIRICA, Chief Judge, WEIS and GARTH, Circuit Judges.

                               (Filed November 15, 2006)


                               _______________________

                                       OPINION
                               _______________________

PER CURIAM

       Pro se petitioner James Riley seeks a writ of mandamus to compel the United

States District Court for the District of Delaware to rule immediately on his motion for

preliminary injunction/temporary restraining order filed July 18, 2006.1


       1
          Petitioner seeks an order directing the District Court to grant his preliminary
injunction/temporary restraining order. Because such relief is beyond the scope of the
relief available under 28 U.S.C. § 1651(a), we construe the petition instead, as seeking an
       On October 27, 2006, the District Court entered an order denying Riley’s motion

for preliminary injunction/temporary restraining order. Because Riley has now received

the relief he sought in filing his mandamus petition – a ruling on that motion– we will

deny his mandamus petition as moot.




order that directs the District Court to rule immediately on the motion for preliminary
injunction/temporary restraining order.

                                             2